EXHIBIT 10.22.5

THE RETIREMENT PLAN FOR OFFICERS OF NCR

(AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)

WHEREAS, this Plan was originally adopted effective as of May 17, 1989, and has
been amended from time to time; and

WHEREAS, to comply with final regulations issued under Section 409A of the Code,
the Company desires to amend and restate the Plan;

NOW THEREFORE, the Plan is hereby amended and restated in its entirety, as set
forth herein, effective as of December 31, 2008.

ARTICLE I

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings
hereinafter set forth:

“Affiliate” shall have meaning set forth in SEC Rule 405 under the Securities
Act of 1933, as currently in effect.

“AT&T” means AT&T Corp., a New York corporation, and its successors.

“Board of Directors” means the Board of Directors of NCR Corporation.

“Career Average Monthly Salary” shall mean a Participant’s average monthly
salary for all years of Service immediately preceding the Termination Date or
the date of the Participant’s termination of participation in the Plan,
including amounts received by a Participant from the Company through the U.S.
payroll while actively employed that are currently includible in gross income
for Federal income tax purposes, and sick pay and any salary deferral
contributions made by the Company on behalf of the Participant for the Plan
Year; but excluding expense reimbursements, fringe benefits, moving expenses,
deferred compensation, welfare benefits, signing bonuses, retention bonuses and
severance pay.

If a Participant, because of absence for sickness or disability or other
authorized leave of absence, does not have earnings, base earnings shall be
imputed at the last rate in effect immediately prior to the commencement of such
absence for the period of such absences, but in no event more than 20 quarters.

“Committee” means the Compensation and Human Resource Committee of the Board of
Directors.

“Company” means NCR Corporation, a Maryland corporation, and its successors.

“Disability” means the inability of a Participant, because of bodily injury or
disease which results from an avoidable cause, to perform the duties of such
Participant’s regular occupation, as determined by the Committee.

“409A Committee” means the administrative committee designated by the Senior
Vice President, Human Resources of the Company.

“Participant” shall have the meaning set forth in ARTICLE IV.

 

1



--------------------------------------------------------------------------------

“Pension Plan” means the NCR Pension Plan.

“Pension Plan Benefit” means the monthly amount of any employer-provided pension
paid to a Participant under the Pension Plan or any other defined benefit
pension plan of the Company, a subsidiary or Affiliate thereof, with respect to
the Participant’s Service, excluding, however, any monthly amount payable to a
Participant from his PensionPlus account under the Pension Plan. “Pension Plan
Benefit” shall also include any monthly amount received by a Participant from
the Nonqualified Excess Plan, or any long-term disability plan sponsored by the
Company or a subsidiary or Affiliate thereof, during such time as the
Participant receives such long-term disability benefit.

“Plan” means The Retirement Plan for Officers of NCR, as embodied herein or as
amended from time to time.

“Separation from Service” means a termination of employment with the Company and
its affiliated group in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code (for this purpose, the term
“affiliated group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code). To the
extent permitted by Section 409A of the Code, the 409A Committee retains
discretion, in the event of a sale or other disposition of assets, to specify
whether a Participant who provides services to the purchaser immediately after
the transaction has incurred a Separation from Service. If a Participant was an
employee of the Company or its affiliated group immediately prior to the
spin-off of Teradata Corporation by the Company and an employee of Teradata
Corporation or its affiliated group immediately after the spin-off, then solely
for purposes of determining when that Participant has incurred a Separation from
Service, the term “Company” as used in this definition shall mean Teradata
Corporation, instead of NCR Corporation.

“Service” means a Participant’s period of employment with the Company, a
subsidiary or Affiliate thereof, or a predecessor of any of the foregoing from
the date of participation in the Plan to the earlier of the Termination Date or
the date of loss of participating status under this Plan. Service shall be
computed to the nearest full month.

“Spouse” means the spouse of a Participant who was legally married to the
Participant on the date payment of the Participant’s benefits commence
hereunder.

“Termination Date” means the date on which a Participant ceases to be employed
by the Company or any of its foreign or domestic subsidiaries, by reason of such
Participant’s death, disability, retirement, resignation, discharge or
otherwise.

ARTICLE II

PURPOSE

The purpose of the Plan is to provide for the payment of supplemental retirement
benefits to executives of the Company in order to attract and retain executives
of superior ability, industry and loyalty.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee is authorized,
subject to the provisions of the Plan, to select Participants, to establish such
rules and regulations as it deems necessary for the proper administration of the
Plan and to make such determinations and interpretations and to take such
actions in connection with the Plan or the benefits thereunder as it deems
necessary or advisable. All

 

2



--------------------------------------------------------------------------------

such determinations, interpretations and actions by the Committee under the Plan
or with respect to any benefits thereunder shall be final and binding on all
persons.

ARTICLE IV

ELIGIBILITY

Participants in the Plan on December 31, 1996 shall continue to participate in
the Plan. Effective January 1, 1997, any employee of the Company who is hired at
or promoted to a Band I position, and any employee of the Company who is hired
at or promoted to a Band II position in the United States, shall become a
Participant effective as of the first day of employment in such position. The
Committee, in its discretion, may designate other employees of the Company as
Participants in the Plan.

Participation shall cease on the earlier of the date on which the Participant
terminates employment with the Company or dies.

Notwithstanding the above, effective June 1, 2002, no new participants will be
admitted to the Plan.

ARTICLE V

AGREEMENTS

Participants in, and the benefits to which each Participant may be entitled
under, the Plan shall be evidenced by agreements between the Company and each
Participant, which agreements shall comply with and be subject to all the terms
and conditions of the Plan.

ARTICLE VI

RETIREMENT AND TERMINATION BENEFITS

1. A Participant who retires at or after his or her 65th birthday shall be
entitled to receive monthly benefits under the Plan in an amount equal to
(a) minus (b).

(a) 2.5% of the Participant’s Career Average Monthly Salary multiplied by the
number of years of Service.

(b) The Pension Plan Benefit.

Effective December 31, 2006, no additional benefits shall accrue under the Plan,
and the calculation of benefits accrued as of December 31, 2006 shall be based
on service, compensation and the Pension Plan Benefit determined as of such
date.

2. In the event a Participant retires or terminates employment with the Company
on or after his or her 55th birthday and prior to his or her 65th birthday, the
benefit he or she is entitled to receive shall be the amount determined pursuant
to Section l of this ARTICLE VI, reduced in accordance with the following table:

 

3



--------------------------------------------------------------------------------

Age at Termination Date

   Percentage
of Monthly
Benefit
which shall
be paid
commencing
on the
Termination
Date  

62 and over

   100.0 %

61

   94 %

60

   88 %

59

   82 %

58

   76 %

57

   70 %

56

   64 %

55

   58 %

54

   52 %

53

   46 %

52

   40 %

51

   34 %

50

   28 %

(An adjustment shall be made by straight line interpolation for ages which are
not integral.)

3. A Participant shall be entitled to benefits under the Plan only if he or she
is vested in the Plan benefit at the time his or her employment with the Company
terminates, or his or her participation in the Plan terminates due to change in
employment status. A Participant shall become vested in his or her Plan benefit
upon (1) completion of five years of service with the Company, or (2) the
Participant’s death while employed by the Company.

4. If a Participant’s participation in the Plan terminates due to a change in
such Participant’s employment status with the Company, the amount of his or her
benefits shall be computed in accordance with Section 1 or 2 of this ARTICLE VI;
provided, however, that for purposes of determining the Pension Plan Benefit,
the portion of any pension paid to such former Participant under the Pension
Plan attributable to the period after the termination of participation in the
Plan shall be disregarded.

5. Notwithstanding any other provisions of the Plan, and except as otherwise
provided in Appendix A, if a Participant is discharged by the Company for fraud
or misconduct, such Participant shall forfeit all rights to benefits under the
Plan.

6. If at any time the Committee, in its sole discretion, determines that a
Participant, former Participant or other person who is entitled to receive or is
receiving any benefits under the Plan has become, within three years of the
anniversary of the Participant’s or former Participant’s Termination Date, an
employee of, a proprietor, partner, principal, or more than 5% shareholder in,
or consultant to any corporation, partnership, proprietorship or other entity
which is in competition with the Company, he or she shall forfeit all rights to
benefits under the Plan. In the event and to the extent that any portion of this
Section 6 shall be determined by a court of competent jurisdiction to be invalid
and unenforceable, such determination shall not affect that portion to the
extent it is not determined to be invalid and unenforceable.

7. Except as otherwise provided in Appendix A, the Committee shall have the sole
discretion to determine if a Participant has retired or terminated employment
with the Company and if any termination is voluntary or involuntary.

 

4



--------------------------------------------------------------------------------

8. A change in control of NCR Corporation occurred on September 13, 1991. Each
Participant who had been a Participant for at least one year prior to
September 13, 1991 and who is a Participant and actively employed by the Company
or a subsidiary or Affiliate thereof on and after January 1, 1995, is entitled
to a benefit as determined under Appendix A to this Plan, instead of the benefit
described in this ARTICLE VI.

ARTICLE VII

TIME AND FORM OF BENEFIT PAYMENTS

1. Grandfathered Participants. Each Participant listed on Appendix B, as it may
be amended from time to time by the 409A Committee (a “Grandfathered
Participant”), was vested in his benefit as of, and terminated employment on or
before, December 31, 2004. Therefore, the entire benefit of each Grandfathered
Participant constitutes an “amount deferred” prior to January 1, 2005 within the
meaning of Section 409A of the Code. Each Grandfathered Participant (or his
Spouse) shall continue to receive or commence receiving his benefits under
Article VI or Appendix A (as applicable) at the same time and in the same form
as the Participant’s (or Spouse’s) benefit under the Pension Plan, in accordance
with administrative rules in effect under the Plan as of October 3, 2004.
Nothing contained herein is intended to materially enhance a benefit or right
existing under the Plan as in effect on October 3, 2004, or add a new material
benefit or right, with respect to the Grandfathered Participants. It is intended
that benefits under Article III with respect to Grandfathered Participants shall
be exempt from the application of Section 409A of the Code.

2. Non-Grandfathered Participants. Each Participant who is not a Grandfathered
Participant (a “Covered Participant”) may, no later than a date specified by the
409A Committee (provided that such date occurs no later than December 31, 2008),
make the following elections on a form provided by the 409A Committee in
accordance with the following terms and conditions (and such additional terms
and conditions as the 409A Committee may specify in its sole discretion):

(a) Except as otherwise provided in ARTICLE VIII or this ARTICLE VII, each
Covered Participant may elect to have his benefits under ARTICLE VI or Appendix
A (as applicable) commence on the later of (x) the first business day of the
seventh month immediately following the Covered Participant’s Separation from
Service, or (y) the first business day of the month immediately following the
attainment of an age specified by the Covered Participant between 55 and 65;
provided that the Covered Participant will attain the specified age in 2009 or
later; and provided further that to the extent that a Covered Participant does
not timely file an election as provided in this ARTICLE VII(2)(a), or such
election does not comply with the Plan or the terms and conditions established
by the 409A Committee, then he will be deemed to have irrevocably elected age 55
(or for a Participant that has attained at least age 55 prior to January 1,
2009, the age that such Covered Participant that will attain in 2009). The
election described in this ARTICLE VII(2)(a) shall become irrevocable on a date
specified by the 409A Committee. Once irrevocable, the election may not be
changed.

(b) Except as otherwise provided in ARTICLE VIII or this ARTICLE VII, each
Covered Participant may elect to have his benefits under ARTICLE VI or Appendix
A (as applicable) paid in the form of a single life annuity or an actuarially
equivalent (within the meaning of Treasury Regulation § 1.409A-2(b)(2)(ii)) 50%,
75% or 100% joint and survivor annuity (determined using the actuarial
assumptions of the Pension Plan), payable in bi-weekly installments. To the
extent that a Covered Participant does not timely file an election as provided
in this ARTICLE VII(2)(b), or such election does not comply with the Plan or the
terms and conditions established by the 409A Committee, then a Covered
Participant who is unmarried on the date that payments commence pursuant to
ARTICLE VII(2)(a) will be deemed to have irrevocably elected a single life
annuity, and a Covered Participant who is married on the date that payments
commence pursuant to ARTICLE VII(2)(a) will be deemed to have irrevocably

 

5



--------------------------------------------------------------------------------

elected a 50% joint and survivor annuity. The election described in this ARTICLE
VII(2)(b) shall become irrevocable on a date specified by the 409A Committee.
Notwithstanding the preceding sentence, a Covered Participant designated by the
409A Committee may elect, on a form provided by the 409A Committee and subject
to such terms and conditions as the 409A Committee specifies, to change his form
of annuity to another annuity form specified in this ARTICLE VII(2)(b) at any
time prior to the payment commencement date.

(c) The elections described in this ARTICLE VII(2) shall also apply to the
Covered Participant’s benefits, if any, under the NCR Nonqualified Excess Plan,
the NCR Officer Plan, the NCR Mid Career Hire Supplemental Pension Plan, and the
NCR Supplemental Pension Plan for AT&T Transfers. This ARTICLE VII(2) is
intended to comply with the requirements of Notice 2007-86 and the applicable
proposed and final Treasury Regulations issued under Section 409A of the Code
and shall be interpreted in a manner consistent with such intent. Therefore,
this ARTICLE VII(2) shall not apply to the extent that it would cause an amount
otherwise payable in 2008 pursuant to the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008 to be paid in a later year;
instead, the amounts otherwise payable in 2008 shall continue to be paid to the
Covered Participant in accordance with the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008.

3. Discretionary Lump Sum Payment. Notwithstanding the foregoing, and to the
extent permitted by Section 409A, the Company may, in its sole discretion, pay
the benefit of any Participant in a single lump sum payment, provided that
(a) such payment results in the termination and liquidation of the entirety of
the Participant’s interest in the Plan (and any other deferred compensation
arrangement of the Company that is aggregated with the Plan pursuant to Treasury
Regulation § 1.409A-1(c)), (b) the amount of such payment (determined using the
actuarial assumptions applicable under the Pension Plan) does not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year in
which the payment is made, and (c) with respect to a Covered Participant, in no
event may a payment be accelerated following a Covered Participant’s Separation
from Service to a date that is prior to the first business day of the seventh
month following the Participant’s Separation from Service (or if earlier, the
date of the Participant’s death).

ARTICLE VIII

PRE-RETIREMENT BENEFITS

With respect to Participants eligible for the benefits described in Appendix A,
except as provided in Section 4 below, the provisions of this ARTICLE VIII shall
be, in all respects, subject to Appendix A and, in the event of any conflict
between the terms of Appendix A and any other terms of the Plan, the terms of
Appendix A shall prevail and supersede any such other terms.

l. In the event of the death of a Participant on or after the effective date of
participation in the Plan and the Participant attaining age 55, but prior to
such Participant’s (a) retirement or other termination of employment with the
Company, if the Participant is a Grandfathered Participant, or (b) commencement
of benefits under this Plan, if the Participant is a Covered Participant, his or
her Spouse shall be entitled to receive benefits under the Plan in an annual
amount equal to 50% of the benefits to which the Participant would have been
entitled to receive had he retired on the date of his death. However, such
benefits shall not be reduced pursuant to Section 2 of ARTICLE VI.

2. In the event of the death of a Participant on or after the effective date of
participation in the Plan and prior to such Participant’s (a) retirement or
other termination of employment with the Company, if the Participant is a
Grandfathered Participant, or (b) commencement of benefits under this Plan, if
the

 

6



--------------------------------------------------------------------------------

Participant is a Covered Participant, and, in either case, prior to the
Participant attaining age 55, his or her Spouse shall be entitled to receive
benefits under the Plan in an annual amount equal to 50% of the benefits to
which the Participant would have been entitled to receive had he retired on the
date following the day he would have attained age 55. Such benefits shall be
reduced pursuant to Section 2 of ARTICLE VI to those payable at age 55.

3. Notwithstanding any election by a Participant pursuant to ARTICLE VII(2),
benefits payable pursuant to ARTICLE VIII(1), (2) or (4) shall be paid in equal
bi-weekly installments for the life of the Spouse, commencing (a) for a
Grandfathered Participant, at the date of the Grandfathered Participant’s death,
and (b) for a Covered Participant, on the later of (i) the first business day of
the seventh month immediately following the Covered Participant’s death, or
(ii) the first business day of the month immediately following the date that the
Covered Participant would have attained age 55.

4. In the event of the death, prior to (a) termination of employment, if the
Participant is a Grandfathered Participant, or (b) commencement of benefits
under this Plan, if the Participant is a Covered Participant, of a Participant
who would have been entitled to a benefit under Appendix A had he terminated
employment immediately prior to his death, a survivor benefit will be payable to
the Participant’s Spouse, if any, equal to the greater of (i) 50 percent of the
amount of the benefit the Participant would have received under Appendix A if he
had terminated employment immediately prior to his death (assuming he is at
least age 50 solely for purposes of calculating the reduction in the benefit for
early commencement), or (ii) the benefit calculated under Section l or 2 of this
ARTICLE VIII, as applicable, without regard to Appendix A.

ARTICLE IX

CERTAIN PROVISIONS RELATING TO PARTICIPATION

l. No Participant, no former Participant, no person claiming under or through
any Participant and no other person shall have any right or interest, whether
vested or otherwise, in the Plan or its continuance, or in or to the payment of
any benefits under the Plan, whether such benefits be vested, contingent or
otherwise, unless and until all the terms, conditions and provisions of the Plan
that affect such benefits and the payment thereof shall have been fully complied
with as specifically provided in the Plan and any agreement thereunder.

2. Neither the adoption of the Plan nor its operation shall in any way affect
the right and power of the Company to dismiss or otherwise terminate the
employment or change the terms of employment or amount of compensation of any
employee at any time for any reason with or without cause.

3. By his or her agreement to participate in the Plan, each Participant, each
former Participant and each person claiming under or through such Participant or
former Participant shall, except with respect to ARTICLE XI, ARTICLE XII or
Appendix A, be conclusively bound by any action or decision taken or made or to
be taken or made under the Plan by the Company, the Board of Directors and the
Committee.

4. The Plan shall not be deemed a substitute for any retirement or other
employee benefit plan or arrangements that may now or hereafter be provided for
employees of the Company generally. Any such plan or arrangements may be
authorized by the Board of Directors and payments thereunder may be made
independently of the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND TERMINATION

The Committee shall have the right, without the consent of any Participant,
former Participant, Spouse or any other person claiming under or through a
Participant or former Participant, to amend or modify the Plan or any agreement
between the Company and any Participant thereunder from time to time or to
terminate or repeal the Plan or any such agreement entirely at any time;
provided, however, that (a) no such action shall adversely affect any
Participant’s, former Participant’s or Spouse’s accrued benefits prior to such
action under the Plan or the benefits payable under Appendix A, (b) no amendment
or termination may accelerate the payment of a benefit hereunder except as
permitted by Section 409A of the Code, and (c) no amendment may be made, to the
extent that it would result in a material modification (within the meaning of
Section 409A of the Code) of the benefit of any Grandfathered Participant
described in ARTICLE VII(1) of the Plan.

ARTICLE XI

CHANGE IN CONTROL

1. In the event of a Change-in-Control, as defined in Paragraph 2 below, a
Participant who terminates employment with the Company during the three years
following a Change-in-Control, in circumstances entitling the Participant to
severance benefits under the NCR Severance Plan for Executive Positions, the NCR
Change-in-Control Severance Plan for Executive Officers, the NCR
Change-in-Control Severance Plan for Key At-Risk Associates or an individual
letter agreement providing for change-in-control benefits will be fully vested
under this Plan and entitled to receive benefits under the Plan as otherwise
provided in ARTICLE VI.

2. A “Change-in-Control” means any of the following events:

(i) An acquisition by any individual, entity or group (within the meaning of
Article 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) (an “Entity”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition, directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below; or

(ii) A change in the composition of the Board such that the individuals who, as
of January 1, 1997, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to
January 1, 1997, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this provision) shall be considered as though
such individual were a member of the Incumbent Board; and provided, further
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under

 

8



--------------------------------------------------------------------------------

the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of an Entity other than the Board shall not be so
considered as a member of the Incumbent Board; or

(iii) The approval by the stockholders of the Company of a merger,
reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (each, a “Corporate Transaction”)
or, if consummation of such Corporate Transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation or
other Person (as defined in the following paragraph) which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (a “Parent Company”)) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company voting Securities, as the case may be, (B) no Entity (other than the
Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
20% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the incumbent Board will immediately
after the consummation of the Corporate Transaction constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction (or, if reference was made to equity ownership
of any Parent Company for purposes of determining whether clause (A) above is
satisfied in connection with the applicable Corporate Transaction, of the Parent
Company); or

(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

As used herein, “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, limited
liability company, other entity or government or political subdivision thereof.

Notwithstanding anything herein to the contrary, the distribution by AT&T Corp.
to its shareowners of all the outstanding shares of common stock of NCR
Corporation shall not constitute a “Change In Control.”

3. A change in control of NCR Corporation occurred on September 13, 1991. Each
Participant who had been a Participant for at least one year prior to
September 13, 1991 and who was a Participant and actively employed by the
Company or a subsidiary or Affiliate thereof continuously through January 1,
1995, is entitled to a benefit as determined under Appendix A to this Plan,
instead of the benefit described in ARTICLE VI.

 

9



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

l. Assignment, pledge or encumbrance of any kind of benefits under the Plan
shall not be permitted or recognized.

2. The provisions of the Plan shall be construed, administered and enforced
according to the laws of the State of Ohio.

3. This ARTICLE XII(3) applies only to Covered Participants described in ARTICLE
VII(2) of the Plan. It is intended that the Plan shall comply with the
requirements of Section 409A of the Code. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax on a Participant under Section 409A of the Code.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company, its affiliates, directors, officers, employees
nor its advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by a Participant or other taxpayer as a result of
the Plan. Any reference in the Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to Section 409A of the Code by the U.S. Department of
Treasury or the Internal Revenue Service. The Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to a
time or form otherwise permitted under Section 409A of the Code in accordance
with the requirements, restrictions and limitations of Treasury Regulation
Section 1.409A-3(j); provided that in no event may a payment be accelerated
following a Participant’s Separation from Service to a date that is prior to the
first business day of the seventh month following the Participant’s Separation
from Service (or if earlier, the date of the Participant’s death) unless
otherwise provided in Treasury Regulation Section 1.409A-3(j). The Committee may
also, in its sole discretion, delay the time or form of payment under the Plan
to a time or form otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-2(b)(7).

4. By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated his acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan (and related administrative rules implemented
to comply with Section 409A of the Code) and any action taken under the Plan by
the Board of Directors, the Committee, the 409A Committee or the Company or its
affiliates, in any case in accordance with the terms and conditions of the Plan
(and related administrative rules implemented to comply with Section 409A of the
Code).

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed effective as of the 31st day of December, 2008.

 

NCR CORPORATION By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources

 

10



--------------------------------------------------------------------------------

APPENDIX A

The provisions of this Appendix A shall apply to a Participant in the Plan who
was a Participant for at least one year prior to September 13, 1991, and who was
a Participant and actively employed by the Company or a subsidiary or Affiliate
continuously through January 1, 1995.

1. Benefits. Notwithstanding any other provision of the Plan, the Participant’s
termination benefits under the Plan shall be determined as follows:

A. Additions to Service

(l) For purposes of this Appendix A, each Participant’s Service as of
September 13, 1991, shall be deemed to be increased by sixty (60) months. The
Participant’s additional sixty (60) months of Service shall be his or her
“Additional Service.” The Participant’s Service together with his or her
Additional Service shall be his or her “Deemed Service.”

B. Termination Benefits. The Participant shall be entitled to receive, beginning
at the time determined under Article VII of this Plan, the termination benefits
set forth in Sections (l), (2) or (3) below:

(l) A Participant who has attained his 65th birthday as of the Termination Date
shall be entitled to receive monthly benefits under the Plan in an amount equal
to the greater of (a) or (b); minus (c).

 

  (a) (i) 2.5% of the Participant’s Career Average Monthly Salary multiplied by
the number of years of Deemed Service (reduced by the number of years of
Additional Service), plus

(ii) 2.5% of the Participant’s Remuneration (as defined below) multiplied by the
Participant’s Additional Service.

 

  (b) 2.5% of the Participant’s Career Average Monthly Salary multiplied by the
number of years of Deemed Service.

 

  (c) The Pension Plan Benefit.

(2) Except as provided in paragraph (3) below, a Participant who has not yet
attained his 65th birthday as of the Termination Date shall be entitled to
receive monthly benefits under the Plan in the amount determined pursuant to
paragraph (l) above, reduced by the lesser of (i) 3% for each year, and
proportionally for each portion of a year, to the nearest month from the date
benefits commence to the Participant’s 62nd birthday, but not more than, in the
aggregate, 30%, or (ii) the reduction contained in the table set forth in
ARTICLE VI(2) of the Plan.

(3) A Participant designated as an “Executive Participant” by the Board of
Directors (an “Executive Participant”) who is under the age of sixty (60) as of
September 13, 1991 shall be entitled to receive the greater of (a) or (b) below:

 

  (a) The benefits calculated under paragraph (2) above.

 

11



--------------------------------------------------------------------------------

  (b) 50% of the Participant’s Remuneration (as defined below), reduced by 3%
for each year, and proportionally for each portion of a year, to the nearest
month from the date benefits commence to the Participant’s 62nd birthday, but
not more than, in the aggregate, 30%.

(4) Remuneration - shall mean for a Participant other than an Executive
Participant, assuming a “Termination Date” within the three-year period
immediately following September 13, 1991 that would result in the greatest
amount of Remuneration, one twelfth of the sum of (i) the Participant’s highest
annual base salary rate in effect immediately prior to the “Termination Date,”
(ii) the award that would have been payable to the Participant under the
Corporate Management Incentive Compensation Plan (“CMICP”) or any successor plan
determined by multiplying by the norm percentage for the “Plan Year” (as defined
in CMICP) in which the “Termination Date” occurs the greater of the
Participant’s salary or the standard maximum for such Participant’s position and
(iii) if applicable, one hundred percent (100%) of the target award that would
have been payable to the Participant under the Long-Term Incentive (Performance
Unit) Plan (“LTI”) or any successor plan, assuming that one hundred percent
(100%) of the performance goals were achieved for the cycle beginning on the
January l immediately preceding the “Termination Date.”

- shall mean for an Executive Participant, one twelfth of (a) with respect to a
Termination Date following September 13, 1991 and prior to January l, 1997, the
sum of (i) the Participant’s highest annual base salary rate in effect
immediately prior to the Termination Date, (ii) the award that would have been
payable to the Participant under the Corporate Management Incentive Compensation
Plan (“CMICP”) or any successor plan determined by multiplying by the norm
percentage for the “Plan Year” (as defined in CMICP) in which the Termination
Date occurs the greater of the Participant’s salary or the standard maximum for
such Participant’s position and (iii) if applicable, one hundred percent
(100%) of the target award that would have been payable to the Participant under
the Long-Term Incentive (Performance Unit) Plan (“LTI”) or any successor plan,
assuming that one hundred percent (100%) of the performance goals were achieved
for the cycle beginning on the January l immediately preceding the Termination
Date and (b) with respect to a Termination Date subsequent to December 31, 1996,
the amount determined under (a) above, assuming the Termination Date within the
three-year period immediately following September 13, 1991 that would result in
the greatest amount of Remuneration.

C. Change in Status. In the event that, at any time after September 13, 1991 and
while in the employ of the Company, a change occurs in the employment status of
the Participant as provided in ARTICLE VI(3) of the Plan, then, notwithstanding
such change in status, so long as the Participant shall be employed by the
Company, or a subsidiary or Affiliate thereof, the Participant shall be treated
as a Participant in the Plan and not as a former Participant, and the terms of
this Appendix A shall continue to apply.

D. Waiver of Covenant Not to Compete. In the event that the Participant’s
employment is terminated pursuant to an Involuntary Termination following
September 13, 1991, the provisions of ARTICLE VI(6) of the Plan shall not apply.
In the event that the Participant’s employment is terminated for any reason
other than an Involuntary Termination following September 13, 1991, the
provisions of ARTICLE VI(6) of the Plan shall apply for a period of one (1) year
following the Participant’s or former Participant’s Termination Date.

(1) Definition of Involuntary Termination. A termination of employment shall be
an Involuntary Termination if it is not the result of a Participant’s death or
disability (as defined under the then current disability plan of the Company
covering the Participant) and, (i) if by the Company, is not for “Cause” (as
defined below), or, (ii) if by the Participant, is for “Good Reason” (as defined
below).

 

12



--------------------------------------------------------------------------------

(2) Definition of Cause. For purposes of this Appendix A, “Cause” shall mean the
Participant’s (i) willfully breaching or failing to perform his or her
employment duties or (ii) willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this definition, no act, or failure to act, on the part of the Participant shall
be deemed “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that such action or omission was in
the best interest of the Company. Notwithstanding the foregoing, the Participant
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to the Participant a certificate of a resolution duly
adopted by the affirmative vote of not less than seventy-five percent (75%) of
the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with the
Participant’s counsel, to be heard before the Board of Directors), finding that,
in the good faith opinion of the Board of Directors, the Participant was guilty
of conduct set forth in this paragraph and specifying the particulars thereof in
detail.

(3) Definition of Good Reason. For purposes of this Appendix A, “Good Reason”
shall mean the occurrence, without the Participant’s express written consent, of
any of the following circumstances:

(a) The assignment to the Participant of any duties inconsistent with, or any
substantial alteration in, such Participant’s status or responsibilities as in
effect immediately prior to September 13, 1991, including the imposition of
travel obligations which differ materially from required business travel
immediately prior to September 13, 1991;

(b) (i) A reduction in the Participant’s annual base salary as in effect
immediately before September 13, 1991; (ii) the failure to pay a bonus award to
which the Participant is otherwise entitled under the terms of the CMICP, IMICP,
LTI or any successor incentive compensation plans at the time at which such
awards are usually paid; (iii) the award to the Participant of an annual bonus
under CMICP, IMICP or any successor incentive compensation plans substantially
less in amount than the annual bonus awarded to such Participant for the last
complete fiscal year of the Company ending prior to September 13, 1991; or
(iv) the award to the Participant of performance units under the LTI, or any
successor plan, which are substantially fewer in number or would yield a
substantially lower award than the units awarded to such Participant for the
cycle beginning on January l, 1991. Notwithstanding clauses (iii) and
(iv) hereof, Good Reason shall not exist if the awards referred to therein are
substantially less or fewer, as the case may be, because of the failure to meet
objectives based on quantitative performance.

(c) A change in the principal place of the Participant’s employment, as in
effect immediately prior to September 13, 1991, to a location more than
thirty-five (35) miles distant from the location of such principal place at such
time;

(d) The failure by the Company to continue in effect any incentive compensation
plan or stock compensation plan in which the Participant participates
immediately prior to September 13, 1991, unless an equivalent alternative
compensation arrangement (embodied in an ongoing substitute or alternative plan)
has been provided to the Participant, or the failure by the Company to continue
the Participant’s participation in any such incentive or stock compensation plan
on the same basis, both in terms of the amount of benefits provided and the
level of the Participant’s participation relative to other participants, as
existed immediately prior to September 13, 1991;

(e) (i) Except as required by law, the failure by the Company to continue to
provide to the Participant benefits substantially equivalent, in the aggregate,
to those enjoyed by the Participant under the qualified and non-qualified
employee benefit and welfare plans of the Company, including, without
limitation, the pension, life insurance, medical, dental, health and accident,
disability, retirement, savings and profit-sharing plans, in which the
Participant was eligible to participate immediately prior to

 

13



--------------------------------------------------------------------------------

September 13, 1991; (ii) the taking of any action by the Company which would
directly or indirectly materially reduce or deprive the Participant of any other
material prerequisite enjoyed by the Participant immediately prior to
September 13, 1991; or (iii) the failure by the Company to provide the
Participant with the number of paid vacation days to which the Participant is
entitled under the Company’s vacation policy, past practice or special agreement
in effect immediately prior to September 13, 1991;

(f) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Separation Allowance Agreement (the
form of which was approved by the Board of Directors at a regularly scheduled
meeting on July 20, 1988, and subsequently amended by the Board of Directors on
November 29, 1990) between the Company and the Participant, if any; or

(g) Any purported termination of any Participant who has entered into a
Separation Allowance agreement which is (i) not effected pursuant to any notices
required to be delivered pursuant to said Agreement or (ii) effected pursuant to
a notice that does not satisfy the requirements of said Agreement. For purposes
of the Plan, no such purported termination shall be effective except as
constituting Good Reason.

2. Establishment of Trust. After the change of control of NCR Corporation, the
Committee caused the creation and funding of a trust (the “Trust”) to meet the
obligations created under the Plan. The Trust is subject to the claims of
general creditors of the Company. The trustee of the Trust shall hereinafter be
referred to as the “Trustee.” In no event shall a Participant have any greater
rights in the assets of the Trust than those of a general unsecured creditor of
the Company.

3. Claims for Benefits. The Company shall pay to the Participant all legal fees
and expenses reasonably incurred by the Participant in connection with Appendix
A of the Plan (including all such fees and expenses, if any, incurred in seeking
to obtain or enforce any right or benefit provided by such Appendix A,
regardless of the outcome unless, in the case of a legal action brought by or in
the name of a Participant or former Participant, a court of competent
jurisdiction shall have finally determined by a final judgment, order or decree
(which is not appealable or the time for appeal therefrom having expired and no
appeal having been perfected) that such action was not in good faith). In the
case of a Covered Participant, any legal fees and expenses reimbursed pursuant
to this Appendix A must be incurred during the lifetime of the Covered
Participant, and (ii) any such reimbursements shall be paid no later than the
end of the calendar year next following the calendar year in which the Covered
Participant incurs the reimbursable legal fees and expenses, (ii) the amount of
reimbursable legal fees and expenses that the Company is obligated to pay during
any given calendar year shall not affect the amount of reimbursable legal fees
and expenses that the Company is obligated to pay or provide during any other
calendar year, and (iii) a Covered Participant’s right to have the Company
reimburse legal fees and expenses may not be liquidated or exchanged for any
other benefit. The following claims procedures shall be applicable to all claims
for benefits under the Plan:

1. The Committee shall make the initial determination as to the rights of any
Participant or beneficiary under the Plan (“Claimant”) to a benefit under the
Plan. Any denial by the Committee of a claim for benefits under the Plan
(whether in whole or in part) shall be stated in writing and delivered by mail
to the Claimant. Such notice shall set forth the specific reasons for the denial
and specific references to any additional material or information necessary for
the Claimant to review the reasons for the denial.

2. The Claimant may appeal the Committee’s denial of benefits in whole or in
part to the Trustee within 60 days of receiving notice of such denial by the
Committee. Such request for review shall be made in writing by mail to the
Trustee. The Claimant may submit any information and documentation he believes
relevant to his appeal and may request the ability to review pertinent documents
of the Company that have not otherwise been made available to him. If the
Company does not produce any documents

 

14



--------------------------------------------------------------------------------

requested by a Claimant, the Trustee shall assume for purposes of its
determination that such documents do not have any negative implication with
respect to the Claimant’s claim for benefits under the Plan. The burden of proof
shall be upon the Company to establish its basis for the denial in whole or in
part of a claim.

3. The Trustee shall make a de novo review of the benefit claimed by a Claimant.
The Trustee may establish its own procedures within the guidelines set forth
herein. Its determination shall be final, conclusive and binding upon the
Company and the Claimant. The Claimant and the Company shall have the
opportunity to appear before the Trustee to establish their positions with
respect to the claimed benefits and to submit any documentation that they want
the Trustee to consider. Any such documentation submitted by either party to the
Trustee must be made available to the opposing party at least 15 days prior to
the final date of submission of position papers and documentation to the
Trustee. The Trustee shall render an opinion as to the determination of benefits
no later than 60 days after the receipt by the Trustee of all documentation and
position papers submitted by the parties.

 

15



--------------------------------------------------------------------------------

APPENDIX B

GRANDFATHERED PARTICIPANTS

[Names of individual participants omitted]

 

16